UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4191



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CARL L. LINYARD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (9:03-cr-00620-SB)


Submitted:   November 30, 2006         Decided:     December 19, 2006


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francis J. Cornely, Charleston, South Carolina, for Appellant.
Robert H. Bickerton, Assistant United States Attorney, Charleston,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carl L. Linyard was found guilty by a jury of conspiring

to distribute and possessing with intent to distribute fifty grams

or more of cocaine base “crack” (Count 1), distributing fifty grams

or   more   of   crack   (Count        3),   and    possessing     with    intent   to

distribute a quantity of crack (Counts 6-10, 13, 14). The district

court adopted the recommendations in the presentence report and

sentenced Linyard to a term of life imprisonment for Counts 1 and

3 and to concurrent sentences of 360 months for the remaining

counts.

            On appeal, we affirmed Linyard’s convictions, but vacated

and remanded for resentencing in light of United States v. Booker,

543 U.S. 220 (2005), and United States v. Hughes, 401 F.3d 540, 552

(4th Cir. 2005).        See United States v. Linyard, No. 04-5063 (4th

Cir. Nov. 7, 2005) (unpublished).                  On remand, the district court

expressly referred to various 18 U.S.C.A. § 3553(a) (West 2000 &

Supp. 2006) factors, reduced Linyard’s life sentences to 400 months

of   imprisonment      for    Counts    1    and    3,   and   reimposed   360-month

concurrent sentences for the remaining counts.

            On appeal, counsel has filed a brief under Anders v.

California,      386   U.S.    738   (1967),       alleging    that   there   are   no

meritorious claims on appeal but raising the following issue:

whether the district court erred by sentencing Linyard below his




                                         - 2 -
advisory guideline range without giving a sufficient explanation

for the sentence.        For the reasons that follow, we affirm.

               We find that the district court acted reasonably in

deciding to sentence Linyard below his advisory guideline range of

life for Counts 1 and 3.             United States v. Moreland, 437 F.3d 424,

433-34 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006) (regarding

variance sentence); United States v. Hairston, 96 F.3d 102, 106 (4th

Cir. 1996) (regarding departure sentence).                       The district court

adequately explained its reasons for imposing Linyard’s reduced

sentences.       Hughes, 401 F.3d at 546.

               We have examined the entire record in this case in

accordance with the requirements of Anders, including the issues

raised    in    Linyard’s      pro    se   supplemental       brief,    and   find    no

meritorious issues for appeal. Accordingly, we affirm. This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in   this     court      for   leave    to   withdraw     from

representation.         Counsel’s motion must state that a copy thereof

was served on the client.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    the    court      and     argument   would     not   aid    the

decisional process.

                                                                              AFFIRMED



                                           - 3 -